Citation Nr: 0019302	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The appellant had a verified period of active duty for 
training from June to October in 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
appellant currently suffers from residuals of heat exhaustion 
as a result of service.

2.  There is competent medical evidence of a nexus between 
the appellant's current psychiatric disorder and her period 
of verified active duty for training.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of heat exhaustion is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for residuals of heat 
exhaustion

Service connection may be granted for a veteran's disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  The term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 
C.F.R. § 3.1(d) (1999).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 
3.6(a) (1999).    

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In order for a claim 
for service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In this case, there is no competent medical evidence of heat 
exhaustion indicated in the appellant's service medical 
records.  Moreover, the appellant underwent a VA general 
medical examination in June 1995, and the examiner who 
conducted this examination expressed the opinion that the 
appellant had no residuals from her "alleged heatstroke or 
reaction to a training chamber" during service.  Overall, 
there is no competent medical evidence of record showing that 
the appellant currently suffers from residuals of in-service 
heat exhaustion.  

Indeed, the only evidence of record supporting the 
appellant's claim is her lay opinion; during her May 2000 VA 
videoconference hearing before the undersigned Board member, 
she reported that she passed out during basic training and 
subsequently had endured problems with heat.  However, the 
appellant has not been shown to possess the medical expertise 
necessary to render a diagnosis or to establish a nexus or 
link between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the appellant's claim for service connection for 
residuals of heat exhaustion, this claim must be denied as 
not well grounded.  Since the appellant's claim for service 
connection is not well grounded, the VA has no further duty 
to assist the appellant in developing the record to support 
her claim.  See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 
1997) ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that the RO denied the appellant's claim 
on its merits, while the Board has denied this claim as not 
well grounded.  Regardless of the basis of the RO's denial, 
however, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that no 
prejudice to the appellant results in cases where the RO 
denies a claim for service connection on the merits and does 
not include an analysis of whether the claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

During her May 2000 VA hearing, the appellant reported that 
she had been treated for her claimed disability at "Mercy 
Family Care," but there are no records from this facility 
contained in the claims file.  In this regard, the Board 
would point out that the VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the appellant of the evidence 
needed to complete her application for service connection 
when the VA is aware of the existence of relevant evidence.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  
Essentially, the appellant  needs competent medical evidence 
of a current disability and of a nexus between that 
disability and service.

II.  Entitlement to service connection for a psychiatric 
disorder, 
to include schizophrenia

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on a November 1995 letter from Augustus F. Kinzel, 
M.D., who opined that the time of onset of the appellant's 
mental illness was during her period of basic training in the 
military.  However, for reasons detailed below, the Board 
will not render a decision on the merits of this claim at the 
present time.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of heat exhaustion is 
denied.

The claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is initially 
found to be well grounded; to that extent only, the appeal is 
granted.

REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to her well-grounded claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the appellant.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the appellant's claim.  Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).  

In this case, the appellant reported multiple treatment 
providers during her May 2000 VA videoconference hearing.  
She indicated that she was treated by Mahen Beth Alt, a 
psychiatrist, in 1982 and 1983.  She also reported counseling 
with Vera Croche in approximately 1990.  The claims file does 
not include any records from the noted private treatment 
providers.  As such, any existing medical records from these 
treatment providers should be obtained and added to the 
claims file, if possible.

The Board also observes that, in his November 1995 statement, 
Dr. Kinzel did not indicate whether or not he had reviewed 
the appellant's claims file prior to rendering his opinion 
regarding the etiology of her schizophrenia, and the VA 
examiner who conducted a psychiatric examination in June 1995 
did not address the question of the etiology of a current 
psychiatric disorder.  An opinion regarding the etiology of 
this disorder, if found to be present, should be included as 
part of a further VA examination.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all medical providers 
who have treated her for a psychiatric 
disorder since her discharge from 
service.  The appellant should be 
requested to complete a release form for 
each private treatment provider, 
specifically to include Dr. Alt and Vera 
Croche.

2.  The RO should then contact all 
private treatment providers for which the 
appellant completed release forms and 
request all available treatment records 
of the appellant from these treatment 
providers.  If this search for records 
has negative results, documentation to 
that effect should be added to the claims 
file.

3.  Then, the RO should schedule the 
appellant for a VA psychiatric 
examination to determine the etiology, 
nature, and extent of her claimed 
psychiatric disorder.  The appellant's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that a current psychiatric disorder, if 
present, is etiologically related to the 
appellant's period of active duty for 
training in 1981.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the appellant's claim for 
service connection for a psychiatric 
disorder, to include schizophrenia.  If 
the determination of this claim remains 
adverse to the appellant, she should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the appellant until she is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



